NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



JUAN MANUEL MOLINA, DOC #T07199,            )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-3227
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed October 19, 2018.

Appeal from the Circuit Court for
Hillsborough County; Samantha Ward,
Judge.

Howard L. Dimmig, II, Public Defender,
and Richard J. D'Amico, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Linsey Sims-
Bohnenstiehl, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.


             Affirmed.


KELLY and SALARIO, JJ., and CASE, JAMES, R., ASSOCIATE SENIOR JUDGE,
Concur.